DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 8 is objected to because of the following informality: in line 1 “comparing:” should be – comprising: --  .  Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 

a) Claim 3 recites the limitation "a redox reaction of cysteine contained in the amyloid fibers is inhibited when the amyloid fibers react with the heavy metal ions…" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not require the amyloid fibers to contain cysteine.

b) Claim 9 recites the limitation "a redox reaction of cysteine contained in the amyloid fibers is inhibited when the amyloid fibers react with the heavy metal . . . .” in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 does not require the amyloid fibers to contain cysteine.


c) claim 10 recites the step of “preparing an amyloid solution including an electrode and amyloid fibers; . . . .”  It is not clear what is meant by a solution including an electrode as if it were an ingredient of the solution. 


single molecule with an acidic solution and dispersing the mixture to prepare a mixed solution; . . . .”  However, claim 10, from which claim 12 depends, recites, “preparing an amyloid solution including an electrode and amyloid fibers; . . . .”  Thus, claim 12 is inconsistent as there is no indication that an amyloid fiber self-replicates.


e) in claim 12 what is meant by “dispersing the mixture to prepare a mixed solution; . . . .”  Is not a mixture already a mixed solution?



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Szymańska et al., “Electrochemical impedance spectroscopy for study of amyloid β-peptide interactions with (-) nicotine ditartrate and (-) cotinine,” Biosensors and Bioelectronics 22 (2007) 1955-1960 (hereafter “Szymańska”) as evidenced by Louise Serpell, “Review – Alzheimer’s amyloid fibrils: structure and assembly,” Biochimica et Biophysica Acta 1502 (2000) 16-30 (hereafter “Serpell”) and as evidenced by Suprun et al., “Tyrosine Based Electrochemical Analysis of Amyloid-β Fragment (1016) Bridging to Metal(II) Ions,” Electrochimica Acta 179 (2015) 93-99 (hereafter “Suprun”).

 detecting sensor (see the title and Abstract) comprising: 
an electrode (

    PNG
    media_image1.png
    197
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    621
    media_image2.png
    Greyscale

See the end of page 1956, bridging to page 1857.
); and 
5a plurality of amyloid fibers disposed on the electrode (

    PNG
    media_image3.png
    62
    625
    media_image3.png
    Greyscale

(see page 1956) and 

    PNG
    media_image4.png
    168
    603
    media_image4.png
    Greyscale

(see page 1956).
As evidenced by Serpell Aß (1-40) peptide is in the form of a fibril:

    PNG
    media_image5.png
    312
    621
    media_image5.png
    Greyscale

	(see Serpell page 16.) and

    PNG
    media_image6.png
    71
    593
    media_image6.png
    Greyscale

	(see Serpell page 16.).). 
Szymańska, though, does not disclose whether “an amount of a redox current of the electrode decreases when the plurality of amyloid fibers react with heavy metal ions.”  However, Supron evidences that if the sensor of Szymańska were to be exposed 

    PNG
    media_image7.png
    531
    1203
    media_image7.png
    Greyscale

See the Suprun Abstract. 
Thus, the nicotine tartrate and cotinine detecting sensor is inherently capable of detecting a heavy metal.

Addressing claim 4, the additional limitation of this claim appears to only recite an intended use of the heavy metal detecting sensor as claim 4 does not clearly require the sensor to comprise or be in contact with the described solution.  Since the heavy metal detecting sensor of Szymańska as evidenced by Serpell and as evidenced by Suprun is structurally and compositionally the same as that of underlying claim 1 it is presumed also have the same properties, including being able to be used with a solution as claimed.




  Addressing claim 6, for the additional limitation of this claim note again 


    PNG
    media_image7.png
    531
    1203
    media_image7.png
    Greyscale

See the Suprun Abstract. 


Addressing claim 10, Szymańska discloses a method of manufacturing a detecting 5sensor, the method comparing: preparing an amyloid solution including an electrode and amyloid fibers; and coating the electrode with the amyloid solution.  Note the following

    PNG
    media_image8.png
    246
    638
    media_image8.png
    Greyscale

See Szymańska page 1956.
As evidenced by Serpell Aß (1-40) peptide is in the form of a fibril:

    PNG
    media_image5.png
    312
    621
    media_image5.png
    Greyscale

	(see Serpell page 16.) and

    PNG
    media_image6.png
    71
    593
    media_image6.png
    Greyscale

	(see Serpell page 16.).). 


Szymańska, though, does not disclose whether the detecting sensor can detect heavy metals, it is said to be a nicotine tartrate and cotinine detecting sensor. See the Szymańska title and Abstract.
  However, Supron evidences that if the sensor of Szymańska were to be exposed to a sample containing a metal (II) ion, such as copper or zinc, that a redox current of the electrode would decrease when the plurality of amyloid fibers react with heavy metal ion:

    PNG
    media_image7.png
    531
    1203
    media_image7.png
    Greyscale

See the Suprun Abstract. 
Thus, the nicotine tartrate and cotinine detecting sensor is inherently capable of detecting a heavy metal and so can e said to be a heavy metal detecting sensor.



Allowable Subject Matter

Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 11, and 12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 8 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 2 the combination of limitations requires that “the amyloid fiber includes beta-lactoglobulin (R- lactoglobulin).”  
As shown by Bolisetty et al., “Gelation, Phase Behavior, and Dynamics of ß-Lactoglobulin Amyloid Fibrils at Varying Concentrations and Ionic Strengths,” Biomacromolecules 2012, 13, 3241-3251 (hereafter “Bolisetty”),

    PNG
    media_image9.png
    126
    720
    media_image9.png
    Greyscale


In contrast, in the sensor of Szymańska as evidenced by Serpell and as evidenced by Suprun the amyloid fiber includes the beta amyloid peptide associated with Alzheimer’s disease:

    PNG
    media_image10.png
    269
    625
    media_image10.png
    Greyscale

	(see Szymańska page 1955) and
	
    PNG
    media_image3.png
    62
    625
    media_image3.png
    Greyscale

	(see Szymańska page 1956).

b) in claim 3 the combination of limitations requires that “a redox reaction of cysteine contained in the amyloid fibers is inhibited when the amyloid fibers react with the heavy metal ions.”
In contrast, in the sensor of Szymańska as evidenced by Serpell and as evidenced by Suprun the amyloid fibers do not contain cysteine:

    PNG
    media_image11.png
    99
    597
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    557
    636
    media_image12.png
    Greyscale

See Szymańska page 1956.





    PNG
    media_image13.png
    558
    650
    media_image13.png
    Greyscale

	(see Supron page 94) and






    PNG
    media_image14.png
    251
    626
    media_image14.png
    Greyscale

(see Supron page 94).


c) in claim 7 the combination of limitations requires that “the electrode includes carbon.”
	In contrast, in the sensor of Szymańska as evidenced by Serpell and as evidenced by Suprun the electrode includes gold:

    PNG
    media_image15.png
    139
    617
    media_image15.png
    Greyscale

See Szymańska page 1956.

heavy metal detecting method comparing[sic]: preparing a heavy metal detecting sensor . . . .[italicizing by the Examiner”
	Fuji et al.,”Electrochemical quantification of the Alzheimer’s disease amyloid-β (1-40) using amyloid-β fibrillization promoting peptide,” Sensing and Biosensing Research 6 (2015) 7—12 (hereafter “Fuji”) discloses a detecting method (see the title) comprising: 
preparing a detecting sensor including a 15plurality of amyloid fibers deposited on an electrode (

    PNG
    media_image16.png
    297
    627
    media_image16.png
    Greyscale

(see Fuji page 8), 

    PNG
    media_image17.png
    133
    614
    media_image17.png
    Greyscale

 


    PNG
    media_image18.png
    145
    619
    media_image18.png
    Greyscale

(see Fuji page 8)); 
allowing the detecting sensor to react with heavy metal ions; and sensing a change in an amount of a redox current of the electrode (

    PNG
    media_image19.png
    348
    663
    media_image19.png
    Greyscale

(see Fuji page 8) and
See Figures 2(A) and 2(B)).
However, in contrast to the invention of claim 1 the method of Fuji is not a heavy metal detecting method comprising preparing a heavy metal detecting sensor, but an amyloid-β (1-40) detecting method comprising preparing an amyloid-β (1-40) heavy metal detecting sensor – the heavy amyloid-β (1-40).  See the title and Abstract.  Also, in Fuji20 the amount of the redox current of the electrode increases when the amyloid fibers of the detecting sensor react with the heavy metal ions.  See Figures 2(A) and 2(B).	


e) in claim 11 the combination of limitations requires that “the coating the electrode is performed for a time of more than 1 minute and not more than 3 minutes.”
	In contrast, Szymańska discloses,

    PNG
    media_image20.png
    257
    615
    media_image20.png
    Greyscale

See Szymańska page 1956.


f) in claim 12 the combination of limitations requires “mixing an amyloid single molecule with an acidic solution and dispersing the mixture to filtering the mixed solution; and  20heat-treating the mixed solution that is filtered.”
	In contrast, Szymańska discloses mixing a plurality of amyloid molecules with an acidic solution and cold-treating the mixed solution:

    PNG
    media_image21.png
    255
    654
    media_image21.png
    Greyscale

See Szymańska page 1956.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 12, 2021